Exhibit 10.3

May 24, 2007

Mr. Joseph J. DeAngelo
2455 Paces Ferry Road
Atlanta, Georgia  30339

Dear Joe:

As you are aware, The Home Depot, Inc. (the “Company”) is exploring strategic
alternatives with respect to HD Supply, Inc. and its subsidiaries, (“HDS,” which
for purposes of this Agreement shall include its successors as provided in
Section 14 hereof) and the businesses comprising the HDS financial reporting
segment (together with HDS, the “HDS Business Segment”).  As you know, such
alternatives include the possibility of a sale of the HDS Business Segment to a
third party (any sale to a third party of the companies/business divisions
comprising the HDS Business Segment having aggregate annualized sales (as set
forth in the HDS business plan for Fiscal 2007) of at least 70% of the aggregate
annualized sales of the HDS Business Segment (as set forth in HDS business plan
for Fiscal 2007), a “Sale,” it being understood that neither an initial public
offering of some or all of the HDS Business Segment nor a spin-off to the
Company’s shareholders of some or all of the companies/business divisions
comprising the HDS Business Segment shall constitute a Sale).  The Company
wishes to ensure your continued service and dedication as it explores
alternatives for the HDS Business Segment.  This letter agreement (this
“Agreement”) memorializes certain compensation terms that will apply upon and
following a Sale.  Prior to the effective date of the consummation of a Sale
(the closing date of any Sale, “Closing Date”), the terms of the letter
agreement between you and the Company dated January 23, 2007 (“Current
Agreement”) shall continue to apply.


1.             EFFECTIVE DATE.  SUBJECT TO SECTION 7, THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE DATE HEREOF; PROVIDED, HOWEVER, THAT THE PROVISIONS
HEREUNDER SHALL NOT BE OPERATIVE (A) UNLESS AND UNTIL THE CLOSING DATE OF A SALE
HAS OCCURRED (PRIOR TO THE DATE ON WHICH THIS AGREEMENT EXPIRES) OR (B) IF YOU
DO NOT CONTINUE TO BE EMPLOYED BY THE COMPANY THROUGH THE CLOSING DATE.  UPON
THE CLOSING DATE OF A SALE, THIS AGREEMENT SHALL SUPERSEDE IN ITS ENTIRETY THE
CURRENT AGREEMENT, WHICH SHALL BE WITHOUT FURTHER FORCE OR EFFECT.  THIS
AGREEMENT WILL EXPIRE ON THE EARLIER OF:  (I) THE DATE THE COMPANY ANNOUNCES ITS
INTENTION TO FOREGO A SALE OF THE HDS BUSINESS SEGMENT, AND (II) THE LAST DAY OF
THE COMPANY’S 2007 FISCAL YEAR, IF NO SALE HAS OCCURRED BY SUCH DATE (PROVIDED
THAT IF A DEFINITIVE AGREEMENT PROVIDING FOR A SALE HAS BEEN EXECUTED PRIOR TO
SUCH LAST DAY BUT THE CLOSING DATE HAS NOT YET OCCURRED (OTHER THAN DUE TO A
SUBSEQUENT TERMINATION OF ANY SUCH DEFINITIVE AGREEMENT)), THE REFERENCE HEREIN
TO SUCH LAST DAY SHALL BE DEEMED TO REFER TO JUNE 30, 2008).


--------------------------------------------------------------------------------



2.             EMPLOYMENT TERMINATION.  YOUR EMPLOYMENT WITH THE COMPANY WILL
TERMINATE ON THE CLOSING DATE, SIMULTANEOUS WITH THE TIME THAT THIS AGREEMENT
SUPERSEDES THE CURRENT AGREEMENT.  FOR PURPOSES OF CLARITY, IT IS UNDERSTOOD
THAT SUCH TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY WILL NOT BE DEEMED TO
BE AN INVOLUNTARY TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE FINAL PARAGRAPH
OF PAGE 2 (RELATING TO INVOLUNTARY TERMINATION), OR A TERMINATION BY THE COMPANY
FOR CAUSE OR BY YOU FOR GOOD REASON, AS CONTEMPLATED BY PAGE 3, OF THE CURRENT
AGREEMENT.


3.             ACCELERATED VESTING BENEFIT.  IN THE EVENT OF A SALE, SUBJECT TO
YOUR CONTINUED EMPLOYMENT THROUGH THE CLOSING DATE, ALL STOCK OPTIONS TO ACQUIRE
COMPANY COMMON STOCK AND RESTRICTED SHARES OF COMPANY COMMON STOCK THAT ARE
OUTSTANDING AS OF THE CLOSING DATE AND THAT WERE GRANTED TO YOU PRIOR TO JANUARY
1, 2007 WILL VEST (THE ACCELERATED VESTING PROVIDED BY THIS SENTENCE, THE
“ACCELERATED VESTING BENEFIT”).  FOR PURPOSES OF THE PRECEDING SENTENCE, THE
AWARD OF 24,283 SHARES OF RESTRICTED STOCK GRANTED TO YOU ON FEBRUARY 22, 2007
BUT APPROVED DURING THE PRECEDING FISCAL YEAR SHALL BE DEEMED TO HAVE BEEN
GRANTED PRIOR TO JANUARY 1, 2007.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE ACCELERATED VESTING BENEFIT IS SUBJECT TO YOUR EXECUTION OF A
RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS RESPECTIVE AFFILIATES IN A FORM
SATISFACTORY TO THE COMPANY SUBSTANTIALLY IN THE FORM SET FORTH ON EXHIBIT A
HERETO (A “RELEASE”).

4.             Retention Bonus; Transaction Bonus.

(a)  The Retention Bonus.  In the event of a Sale, you will, subject to your
continued employment with HDS (or the purchaser thereof) through the earlier of
(x) the first anniversary of the Closing Date and (y) December 1, 2008 (such
earlier date, the “Retention Bonus Vesting Date”), receive a cash retention
payment (the “Retention Bonus”).  The amount of the Retention Bonus shall equal
the product of (i) the average closing stock price of the Company’s common stock
over the 30 trading days immediately preceding the Closing Date (the “Average
Closing Stock Price”) multiplied by (ii) 107,285.  The Retention Bonus shall be
paid to you by HDS as soon as administratively practicable following the
Retention Bonus Vesting Date but in no event later than December 31, 2008,
subject to your continued employment through the Retention Bonus Vesting Date
(except as otherwise provided in Section
4(c) below).

(b)           The Transaction Bonus Amount.  In the event of a Sale, you will,
subject to your continued employment with HDS through the Retention Bonus
Vesting Date, receive a transaction bonus payment from HDS. The “Transaction
Bonus Amount” shall be a cash payment in an amount determined based on the
satisfaction of performance goals related to a Sale, in each case to be
determined and communicated to you in writing by the Leadership and Development
and Compensation Committee of the Company’s Board of Directors (which
communication will also set forth the timing of payment of the Transaction Bonus
Amount).

(c)           Termination of Employment in Connection with a Sale.  If following
the Closing Date you are involuntarily terminated by HDS without Cause or as a
result of your disability or you resign from HDS for Good Reason or die
following the Closing Date but prior to the Retention Bonus Vesting Date (each,
a “Qualifying Termination”), you will receive the Retention Bonus from HDS at
the time set forth in Section 4(a) above.  With respect to the


--------------------------------------------------------------------------------


Transaction Bonus Amount, upon a Qualifying Termination prior to the Retention
Bonus Vesting Date, you will continue to be entitled to the payment of the
Transaction Bonus Amount at the times and in the amounts communicated to you in
accordance with Section 4(b) above.

(d)           Notwithstanding anything herein to the contrary, the payment of
the Retention Bonus and any portion of the Transaction Bonus Amount is subject
to your execution of a Release.

(e)           Definitions.  For purposes of this Agreement:

“Cause” shall mean the occurrence of one of the following events following the
Closing Date:  (i) conviction of any felony involving theft or moral turpitude,
(ii) conduct that constitutes willful gross neglect or willful gross misconduct
with respect to your employment duties which results in material economic harm
to HDS, or (iii) willful conduct that constitutes a material violation of HDS’s
substance abuse, compliance or any other policies applicable to you, which may
be in effect at the time of the occurrence.

“Good Reason” shall mean the occurrence of one of the following events following
the Closing Date without your prior written consent:  (i) HDS decreases your
base salary and target annual cash bonus opportunity (it being understood that
the actual metrics and achievement levels are to be determined by HDS in its
discretion, but shall in good faith be designed to offer you a reasonable
opportunity to achieve target levels of achievement), in the aggregate, below
your aggregate base salary and target annual cash bonus opportunity (exclusive
of any bonuses payable hereunder) in effect on the Closing Date, (ii) you are
not covered by a severance plan or agreement that provides a benefit of at least
24 months’ base salary (at a rate no lower than your base salary on the date
hereof) continuation upon a termination by HDS without Cause, (iii) you are
removed as chief executive officer (or its equivalent) of HDS (it being
understood that the divestiture by a purchaser of, or transfer from you of
control over, portions of the HDS Business Segment shall not constitute such a
removal, so long as you continue to be chief executive officer (or its
equivalent) with respect to more than 50% (based on aggregate annualized sales)
of the HDS Business Segment), or (iv) your principal place of employment is
relocated to a location that is not within either the Atlanta, Georgia or
Orlando, Florida metropolitan areas.

5.             Severance in Connection with a Sale.  In the event of a Sale, if
both of the following occur: (a) HDS (or the purchaser thereof) offers you (or
offers to continue your) employment only on terms that would result in you being
able to terminate for Good Reason and (b) you are not employed by HDS as of
immediately following the Closing Date, subject to your execution of a Release,
(i) you will receive the Accelerated Vesting Benefit set forth in Section 3,
(ii) HDS will pay you the Retention Bonus at the time set forth in Section 4(a)
above, (iii) HDS will pay you the Transaction Bonus Amount at the times and in
the amounts set forth in Section 4(b) above, and (iv) HDS will pay you 24 months
of base salary continuation, payable subject to Section 12 in equal installments
in accordance with HDS’s normal payroll practices.  Notwithstanding anything
contained herein, in no event will you be entitled to duplicate payments under
this Agreement.


--------------------------------------------------------------------------------



6.             VESTED EQUITY AND SALE.  ALL OF YOUR STOCK OPTIONS TO ACQUIRE
COMPANY COMMON STOCK THAT ARE VESTED AS OF THE CLOSING DATE (INCLUDED ANY STOCK
OPTIONS THAT ACCELERATED PURSUANT TO SECTION 3) WILL BE FORFEITED IF NOT
EXERCISED WITHIN 90 DAYS OF THE CLOSING DATE, AND ALL OF YOUR UNVESTED EQUITY
(I.E., STOCK OPTIONS, RESTRICTED STOCK, AND PERFORMANCE SHARES) SHALL BE
FORFEITED AND CANCELLED IMMEDIATELY AS OF SUCH CLOSING DATE.

7.             Incentive Awards.  You hereby agree that, to the extent not
previously earned and vested prior to the Closing Date, your Fiscal 2005-2007
and Fiscal 2006-2008 LTIP awards shall be forfeited and cancelled effective as
of the Closing Date. If a definitive agreement providing for a Sale is executed
prior to the last day of the 2007 fiscal year, your bonus for such year shall be
determined as follows: Subject to your continued employment through the end of
such year (or, if earlier, the Closing Date), you will be paid by the Company,
on the date annual bonuses are distributed to Company employees generally, a
bonus based on actual HDS performance (but disregarding any unbudgeted special
charges related to the Company’s discontinuance of operations determined in
accordance with GAAP) relative to the targets referenced in the next sentence,
which bonus amount shall be determined by the Company in good faith in its sole
discretion.  The performance goals for the fiscal year 2007 bonus are the
monthly EBIT targets set forth on Schedule A hereto.  Such bonus will, if the
Closing Date occurs prior to the end of the 2007 fiscal year, be prorated based
on the actual number of days in such fiscal year before the Closing Date, and
determined by comparing performance through the last full month prior to the
Closing Date to the year-to-date performance goal referenced in the preceding
sentence as of such last full month.  Such bonus (whether or not prorated) will
be based 100% on achievement of the foregoing financial targets and will have no
discretionary portion based on individual performance.  The provisions of this
Section 7 shall become effective upon the execution prior to the last day of the
2007 fiscal year of a definitive agreement providing for a Sale, and shall at
such time supersede any previous Company actions, or communications to you, in
respect of annual bonus for the 2007 fiscal year.

8.             At-Will Employment.  Both you and the Company have the absolute
power to terminate your employment at any time for any reason, notwithstanding
any other obligation under this Agreement.  This Agreement should not be
construed, nor is it intended to be, a contract of employment for a specified
period of time.

9.             Confidential Information and Trade Secrets.


(A)           YOU ACKNOWLEDGE THAT THROUGH YOUR EMPLOYMENT YOU HAVE ACQUIRED AND
HAD ACCESS TO, AND WILL CONTINUE TO ACQUIRE AND HAVE ACCESS TO, THE COMPANY’S
CONFIDENTIAL INFORMATION AND THAT THROUGH YOUR EMPLOYMENT WITH HDS YOU HAVE
ACQUIRED AND HAD ACCESS TO, AND WILL CONTINUE TO ACQUIRE AND HAVE ACCESS TO, THE
CONFIDENTIAL INFORMATION OF HDS. YOU ACKNOWLEDGE AND AGREE THAT YOU WILL NOT
PUBLISH, DISCLOSE OR USE ANY CONFIDENTIAL INFORMATION, EXCEPT IN CONNECTION WITH
THE GOOD FAITH PERFORMANCE OF YOUR DUTIES FOR THE COMPANY AND HDS, PROVIDED THAT
FOLLOWING A SALE, YOU WILL NOT BE ABLE TO PUBLISH, DISCLOSE OR USE THE
CONFIDENTIAL INFORMATION OF THE COMPANY FOR ANY PURPOSE, EXCEPT THAT YOU MAY
COMPLY WITH LEGAL PROCESS AND GOVERNMENTAL INQUIRY AND YOU SHALL NOT BE
PREVENTED FROM USING CONFIDENTIAL INFORMATION OF THE HDS BUSINESS SEGMENT (EVEN
IF THEY OVERLAP WITH THOSE OF THE COMPANY) WHILE YOU ARE EMPLOYED BY HDS (OR THE
PURCHASER THEREOF).  FURTHER, ANY CLAIMS OF VIOLATION OF THESE


--------------------------------------------------------------------------------



PROVISIONS WITH REGARD TO HDS CONFIDENTIAL INFORMATION SHALL BE THAT OF HDS AND
NOT OF THE COMPANY.  YOU AGREE THAT, DURING YOUR EMPLOYMENT AND THEREAFTER, YOU
WILL HOLD IN CONFIDENCE ALL CONFIDENTIAL INFORMATION AND WILL NOT, EXCEPT AS
PROVIDED ABOVE DISCLOSE, PUBLISH OR MAKE USE OF SUCH CONFIDENTIAL INFORMATION,
UNLESS COMPELLED BY LAW, IT BEING AGREED THAT YOU WILL PROMPTLY NOTIFY THE
COMPANY OR HDS (AS APPLICABLE) UPON BECOMING AWARE THAT YOU MAY BE SO COMPELLED
BY LAW TO DISCLOSE, PUBLISH OR MAKE USE OF SUCH CONFIDENTIAL INFORMATION.  YOU
FURTHER AGREE TO RETURN ALL DOCUMENTS, DISKS OR ANY OTHER ITEM OR SOURCE
CONTAINING CONFIDENTIAL INFORMATION, OR ANY OTHER COMPANY OR HDS PROPERTY (AS
APPLICABLE), TO THE COMPANY OR HDS (AS APPLICABLE) ON OR BEFORE YOUR TERMINATION
DATE FROM THE APPLICABLE ENTITY, PROVIDED THAT YOU MAY RETAIN AND USE THE
CONTACT INFORMATION IN YOUR ADDRESS BOOKS.  “CONFIDENTIAL INFORMATION” SHALL
INCLUDE ANY DATA OR INFORMATION, OTHER THAN TRADE SECRETS, THAT IS VALUABLE TO
THE COMPANY OR HDS (AS APPLICABLE) OR ANY OF THEIR RESPECTIVE AFFILIATES, AND
NOT GENERALLY KNOWN TO COMPETITORS OF THE COMPANY OR HDS (AS APPLICABLE) OR
OTHER OUTSIDERS, REGARDLESS OF WHETHER THE CONFIDENTIAL INFORMATION IS IN
PRINTED, WRITTEN, OR ELECTRONIC FORM, RETAINED IN YOUR MEMORY, OR HAS BEEN
COMPILED OR CREATED BY YOU.  THIS INCLUDES, BUT IS NOT LIMITED TO:  TECHNICAL,
FINANCIAL, PERSONNEL, STAFFING, PAYROLL, COMPUTER SYSTEMS, MARKETING,
ADVERTISING, MERCHANDISING, OPERATIONS, STRATEGIC PLANNING, PRODUCT, VENDOR,
CUSTOMER OR STORE PLANNING DATA, TRADE SECRETS OR OTHER INFORMATION SIMILAR TO
THE FOREGOING.


(B)           YOU ALSO ACKNOWLEDGE THAT THROUGH YOUR EMPLOYMENT YOU HAVE
ACQUIRED AND HAD ACCESS TO, AND WILL CONTINUE TO ACQUIRE AND HAVE ACCESS TO, THE
COMPANY’S TRADE SECRETS AND THOSE OF HDS.  YOU FURTHER ACKNOWLEDGE THAT THE
COMPANY AND HDS HAVE MADE REASONABLE EFFORTS UNDER THE CIRCUMSTANCES TO MAINTAIN
THE SECRECY OF THEIR TRADE SECRETS.  YOU AGREE TO HOLD IN CONFIDENCE ALL TRADE
SECRETS OF THE COMPANY AND HDS (AS APPLICABLE) THAT COME INTO YOUR KNOWLEDGE
DURING YOUR EMPLOYMENT WITH EITHER THE COMPANY OR HDS (AS APPLICABLE) AND YOU
SHALL NOT DISCLOSE, PUBLISH OR MAKE USE OF AT ANY TIME SUCH TRADE SECRETS FOR SO
LONG AS THE INFORMATION REMAINS A TRADE SECRET, EXCEPT IN THE GOOD FAITH
PERFORMANCE OF YOUR DUTIES.  FOLLOWING A SALE, YOU WILL NOT BE ABLE TO DISCLOSE,
PUBLISH OR MAKE USE OF THE TRADE SECRETS OF THE COMPANY FOR ANY PURPOSE,
PROVIDED THAT THE FOREGOING SHALL NOT PREVENT YOU FROM USING THE TRADE SECRETS
OF THE HDS BUSINESS SEGMENT (EVEN IF THEY OVERLAP WITH THOSE OF THE COMPANY)
WHILE YOU ARE EMPLOYED BY HDS (OR THE PURCHASER THEREOF) PROVIDED YOU MAY COMPLY
WITH LEGAL PROCESS AND GOVERNMENTAL INQUIRY, AND ANY CLAIM OF VIOLATION OF THESE
PROVISIONS WITH REGARD TO HDS TRADE SECRETS SHALL BE THAT OF HDS AND NOT OF THE
COMPANY.  “TRADE SECRET” MEANS INFORMATION, WITHOUT REGARD TO FORM, INCLUDING,
BUT NOT LIMITED TO, ANY TECHNICAL OR NON-TECHNICAL DATA, FORMULA, PATTERN,
COMPILATION, PROGRAM, DEVICE, METHOD, TECHNIQUE, DRAWING, PROCESS, FINANCIAL
DATA, FINANCIAL PLANS, STRATEGIC PLANS, PRODUCT PLANS OR LIST OF ACTUAL OR
POTENTIAL CUSTOMERS OR SUPPLIERS WHICH IS NOT COMMONLY KNOWN BY OR AVAILABLE TO
THE PUBLIC AND WHICH INFORMATION:  (I) DERIVES ECONOMIC VALUE, ACTUAL OR
POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY
ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS WHO CAN DERIVE ECONOMIC VALUE
FROM ITS DISCLOSURE OR USE AND (II) IS THE SUBJECT OF EFFORTS THAT ARE
REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY.


--------------------------------------------------------------------------------



10.           NON-COMPETITION AND NON-SOLICITATION.


(A)           SUBJECT TO SECTION 10(C), YOU AGREE THAT YOU WILL NOT, WHILE
EMPLOYED BY THE COMPANY OR HDS (AS APPLICABLE) OR ANY OF THEIR RESPECTIVE
AFFILIATES, AND (I) WITH RESPECT TO THE COMPANY, FOR TWO YEARS FOLLOWING THE 
CLOSING DATE, AND (II) WITH RESPECT TO HDS, FOR TWO YEARS FOLLOWING YOUR
TERMINATION OF EMPLOYMENT WITH HDS AND ITS AFFILIATES (WHICH SHALL INCLUDE A
TERMINATION OF EMPLOYMENT IN THE EVENT HDS DOES NOT OFFER YOU, OR OFFER TO
CONTINUE YOUR, EMPLOYMENT), ENTER INTO OR MAINTAIN AN EMPLOYMENT, CONTRACTUAL OR
OTHER RELATIONSHIP, EITHER DIRECTLY OR INDIRECTLY, TO PROVIDE EXECUTIVE,
MANAGERIAL, CONSULTING OR FINANCE SERVICES TO ANY COMPANY OR ENTITY ENGAGED IN
ANY WAY IN A BUSINESS THAT MATERIALLY COMPETES (IN ANY MARKET OR LOCATION),
DIRECTLY OR INDIRECTLY, (A) AS THIS PROVISION RELATES TO THE COMPANY, IN THE
HOME IMPROVEMENT RETAIL AND PROFESSIONAL SUPPLY INDUSTRIES WITH THE COMPANY OR
ANY OF ITS AFFILIATES IN THE UNITED STATES, CANADA, PUERTO RICO, MEXICO, CHINA
OR ANY OTHER LOCATION IN WHICH THEY CURRENTLY CONDUCT BUSINESS OR PLAN TO
CONDUCT BUSINESS PRIOR TO THE END OF THE APPLICABLE ABOVE-REFERENCED TWO-YEAR
PERIOD OR (B) AS THIS PROVISION RELATES TO HDS, IN THE INDUSTRIAL WHOLESALE
CONSTRUCTION INDUSTRY WITH HDS OR ANY OF ITS AFFILIATES IN THE UNITED STATES,
CANADA, PUERTO RICO, MEXICO, CHINA OR ANY OTHER LOCATION IN WHICH THEY CURRENTLY
CONDUCT BUSINESS OR PLAN TO CONDUCT BUSINESS PRIOR TO THE END OF THE APPLICABLE
ABOVE-REFERENCED TWO-YEAR PERIOD, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY AND/OR HDS (AS APPLICABLE), WHICH MAY BE APPROVED OR DENIED IN
THE COMPANY’S AND/OR HDS’S (AS APPLICABLE) DISCRETION.


(B)           YOU AGREE THAT WHILE EMPLOYED BY THE COMPANY OR HDS (AS
APPLICABLE) OR ANY OF THEIR RESPECTIVE AFFILIATES, AND (I) AS THIS PROVISION
RELATES TO THE COMPANY, FOR THREE YEARS FOLLOWING THE CLOSING DATE, AND (II) AS
THIS PROVISION RELATES TO HDS, FOR THREE YEARS FOLLOWING YOUR TERMINATION OF
EMPLOYMENT WITH HDS OR ITS AFFILIATES (WHICH SHALL INCLUDE A TERMINATION OF
EMPLOYMENT IN THE EVENT HDS DOES NOT OFFER YOU, OR OFFER TO CONTINUE YOUR,
EMPLOYMENT) (EITHER PERIOD REFERRED TO HEREIN AS THE “NON-SOLICIT RESTRICTED
PERIOD”), YOU WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT (A) WITH RESPECT TO THE
COMPANY, ANY PERSON WHO IS (OR WAS DURING THE SIX-MONTH PERIOD PRIOR TO SUCH
SOLICITATION) AN EMPLOYEE OF THE COMPANY OR ITS AFFILIATES (OTHER THAN AN
EMPLOYEE OF THE HDS BUSINESS SEGMENT AS OF IMMEDIATELY PRIOR TO THE CONSUMMATION
OF A SALE) AND (B) WITH RESPECT TO HDS, ANY PERSON WHO IS AN EMPLOYEE (OR WAS
DURING THE SIX-MONTH PERIOD PRIOR TO SUCH SOLICITATION) OF HDS OR ITS AFFILIATES
AS OF IMMEDIATELY FOLLOWING THE CLOSING DATE OR THEREAFTER, TO TERMINATE HIS OR
HER RELATIONSHIP WITH THE COMPANY OR HDS (AS APPLICABLE) OR ANY OF THEIR
RESPECTIVE AFFILIATES. THE FOREGOING SHALL NOT BE VIOLATED BY GENERAL
ADVERTISING THAT IS NOT SPECIFICALLY TARGETED AT EMPLOYEES OF THE COMPANY OR HDS
(AS APPLICABLE).


(C)           THE COMPANY ACKNOWLEDGES AND AGREES THAT DURING YOUR PERIOD OF
EMPLOYMENT WITH HDS FOLLOWING A SALE, SECTION 10(A) SHALL NOT PROHIBIT YOU FROM
PERFORMING SERVICES FOR HDS OR SHALL APPLY TO ACTIONS TAKEN BY YOU IN THE COURSE
OF SUCH EMPLOYMENT.  IN THE EVENT YOUR EMPLOYMENT WITH HDS TERMINATES PRIOR TO
THE EXPIRATION OF THE APPLICABLE RESTRICTED PERIOD AS IT RELATES TO THE COMPANY
UNDER SECTION 10(A), THE FOREGOING EXCEPTION SHALL NOT APPLY, AND THE COMPANY
SHALL BE ENTITLED TO ENFORCE THE RESTRICTIONS SET FORTH IN SECTION 10(A) AGAINST
YOU AS THOSE RESTRICTIONS RELATE TO THE BUSINESSES OF THE COMPANY AND OF THE HDS
BUSINESS SEGMENT AS IT EXISTED ON THE CLOSING DATE.


(D)           THE COMPANY, HDS AND YOU ACKNOWLEDGE THAT THE TIME, SCOPE,
GEOGRAPHIC AREA AND OTHER PROVISIONS OF SECTIONS 9 AND 10 HAVE BEEN SPECIFICALLY
NEGOTIATED BY SOPHISTICATED COMMERCIAL PARTIES AND AGREE THAT ALL SUCH
PROVISIONS ARE REASONABLE UNDER THE CIRCUMSTANCES OF


--------------------------------------------------------------------------------



THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT.  YOU ACKNOWLEDGE AND AGREE THAT
THE TERMS OF SECTIONS 9 AND 10: (I) ARE REASONABLE IN LIGHT OF ALL OF THE
CIRCUMSTANCES, (II) ARE SUFFICIENTLY LIMITED TO PROTECT THE LEGITIMATE INTERESTS
OF THE COMPANY AND HDS AND THEIR RESPECTIVE AFFILIATES, (III) IMPOSE NO UNDUE
HARDSHIP ON YOU, (IV) ARE NOT INJURIOUS TO THE PUBLIC, (V) WERE A CONDITION TO
THE WILLINGNESS OF THE COMPANY AND HDS TO PROVIDE THE PAYMENTS UNDER THIS
AGREEMENT AND (VI) WERE RELIED UPON BY THE COMPANY AND HDS IN CONNECTION WITH
PURSUIT OF A SALE.  YOU FURTHER ACKNOWLEDGE AND AGREE THAT (A) YOUR BREACH OF
THE PROVISIONS OF SECTION 9 OR 10 WILL CAUSE THE COMPANY AND HDS IRREPARABLE
HARM, WHICH CANNOT BE ADEQUATELY COMPENSATED BY MONEY DAMAGES, AND (B) IF THE
COMPANY AND/OR HDS ELECTS TO PREVENT YOU FROM BREACHING SUCH PROVISIONS BY
OBTAINING AN INJUNCTION AGAINST YOU, THERE IS A REASONABLE PROBABILITY OF THE
COMPANY’S OR HDS’S EVENTUAL SUCCESS ON THE MERITS.  YOU CONSENT AND AGREE THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 17, IF YOU COMMIT ANY SUCH BREACH OR
THREATEN TO COMMIT ANY BREACH, THE COMPANY AND HDS (AS APPLICABLE) SHALL BE
ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF FROM A COURT OF COMPETENT
JURISDICTION, WITHOUT POSTING ANY BOND OR OTHER SECURITY AND WITHOUT THE
NECESSITY OF PROOF OF ACTUAL DAMAGE, IN ADDITION TO, AND NOT IN LIEU OF, SUCH
OTHER REMEDIES AS MAY BE AVAILABLE TO THE COMPANY AND HDS FOR SUCH BREACH,
INCLUDING THE RECOVERY OF MONEY DAMAGES. IN THE EVENT THAT ANY PROVISION OF
SECTION 9 OR 10 SHALL BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE
UNENFORCEABLE BY REASON OF SUCH PROVISION EXTENDING FOR TOO GREAT A PERIOD OF
TIME OR OVER TOO GREAT A GEOGRAPHICAL AREA OR BY REASON OF SUCH PROVISION BEING
TOO EXTENSIVE IN ANY OTHER RESPECT, SUCH PROVISION(S) SHALL BE INTERPRETED TO
EXTEND ONLY OVER THE MAXIMUM PERIOD OF TIME FOR WHICH THEY MAY BE ENFORCEABLE
AND/OR OVER THE MAXIMUM GEOGRAPHICAL AREA AS TO WHICH THEY MAY BE ENFORCEABLE
AND/OR TO THE MAXIMUM EXTENT IN ALL OTHER RESPECTS AS TO WHICH THEY MAY BE
ENFORCEABLE, ALL AS DETERMINED BY SUCH COURT IN SUCH ACTION.

(e)           You agree and understand that each of the Company and HDS, as
applicable, shall have the right to enforce the provisions of Sections 9 and 10
against you.


11.           TAX WITHHOLDING.  ANY PAYMENTS PROVIDED FOR UNDER THIS AGREEMENT
SHALL BE PAID NET OF ANY APPLICABLE WITHHOLDING TAX REQUIRED UNDER FEDERAL,
STATE OR LOCAL LAW AND ANY ADDITIONAL WITHHOLDING TAX TO WHICH YOU HAVE AGREED.


12.           CODE SECTION 409A.  THIS AGREEMENT IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), TO THE EXTENT APPLICABLE, AND SHALL BE CONSTRUED ACCORDINGLY. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS AGREEMENT, TO THE EXTENT THAT
YOU ARE CLASSIFIED AS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A
OF THE CODE (WITH SUCH CLASSIFICATION TO BE DETERMINED IN ACCORDANCE WITH THE
METHODOLOGY ESTABLISHED BY THE APPLICABLE EMPLOYER), CASH SEVERANCE AMOUNTS
PURSUANT TO SECTION 5(IV) THAT WOULD OTHERWISE BE PAYABLE UNDER THIS AGREEMENT
DURING THE SIX-MONTH PERIOD IMMEDIATELY FOLLOWING YOUR TERMINATION OF EMPLOYMENT
WITH THE COMPANY OR HDS (AS APPLICABLE) SHALL INSTEAD BE PAID, ON THE FIRST
BUSINESS DAY AFTER THE DATE THAT IS SIX MONTHS FOLLOWING YOUR “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE.  IF ANY COMPENSATION
PROVIDED BY THIS AGREEMENT MAY RESULT IN THE APPLICATION OF SECTION 409A OF THE
CODE, THE COMPANY (OR FOLLOWING THE CLOSING DATE, HDS) SHALL TAKE ANY ACTIONS IT
DEEMS NECESSARY, INCLUDING MODIFYING THE AGREEMENT, IN ORDER TO EXCLUDE SUCH
COMPENSATION FROM THE DEFINITION OF “DEFERRED COMPENSATION” WITHIN THE MEANING
OF SUCH SECTION 409A OF THE CODE OR


--------------------------------------------------------------------------------



TO COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE, BUT SHALL TO THE
EXTENT POSSIBLE MAINTAIN THE SAME ECONOMIC INTENT.


13.           SEVERABILITY OF PROVISIONS.  IN THE EVENT THAT ANY PROVISION IN
THIS AGREEMENT IS DETERMINED TO BE LEGALLY INVALID OR UNENFORCEABLE BY ANY COURT
OF COMPETENT JURISDICTION, AND CANNOT BE MODIFIED TO BE ENFORCEABLE, THE
AFFECTED PROVISION SHALL BE STRICKEN FROM THE AGREEMENT, AND THE REMAINING TERMS
OF THE AGREEMENT AND ITS ENFORCEABILITY SHALL REMAIN UNAFFECTED.


14.           SUCCESSORS AND ASSIGNS.  HDS WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF HDS (INCLUDING TO
SUBSTANTIALLY ALL OF THE HDS BUSINESS SEGMENT) TO ASSUME AND AGREE IN A WRITING
DELIVERED TO YOU TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT HDS WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE (BUT WITHOUT DUPLICATION OF PAYMENTS), AND YOU HEREBY CONSENT TO ANY SUCH
ASSUMPTION.  AS USED IN THIS AGREEMENT, “HDS” SHALL MEAN HDS AS HEREINBEFORE
DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS (INCLUDING TO
SUBSTANTIALLY ALL OF THE HDS BUSINESS SEGMENT).   THE COMPANY MAY AT ANY TIME
AND FROM TIME TO TIME ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY OF ITS
SUBSIDIARIES OR AFFILIATES, PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELIEVE THE
COMPANY FROM ITS SPECIFIC OBLIGATIONS HEREUNDER OR IMPAIR THE COMPANY’S RIGHT TO
ENFORCE THIS AGREEMENT AGAINST YOU.  THE OBLIGATIONS OF THE COMPANY AND HDS
UNDER THIS AGREEMENT ARE SEVERAL, NOT JOINT.


15.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERTAKINGS, EXCEPT THAT, AS SET FORTH ABOVE, THE CURRENT AGREEMENT SHALL
REMAIN IN EFFECT UNTIL THE CLOSING DATE OF A SALE.  THE PARTIES HAVE NOT RELIED
ON ANY ORAL STATEMENTS THAT ARE NOT INCLUDED IN THIS AGREEMENT.  ANY AMENDMENT
TO THIS AGREEMENT MUST BE IN WRITING.


16.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
APPLIED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF.


17.           ARBITRATION.  SUBJECT TO SECTION 10(D), ANY DISPUTE, CONTROVERSY
OR CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, A CLAIM FOR BREACH OR AN ACTION FOR DECLARATORY JUDGMENT REGARDING THE
VALIDITY OF THIS AGREEMENT OR ANY PROVISION HEREOF (A “CLAIM”), SHALL BE SETTLED
BY FINAL AND BINDING ARBITRATION PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  ANY SUCH ARBITRATION SHALL BE CONDUCTED BY ONE
ARBITRATOR MUTUALLY ACCEPTABLE TO THE PARTIES, WHO HAS SUBSTANTIAL EXPERIENCE IN
THE MATTERS COVERED BY THIS AGREEMENT.  IF THE PARTIES ARE UNABLE TO AGREE ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF ONE PARTY’S GIVING THE OTHER PARTY
WRITTEN NOTICE OF INTENT TO ARBITRATE, THE AMERICAN ARBITRATION ASSOCIATION
SHALL APPOINT AN ARBITRATOR WITH SUCH QUALIFICATIONS TO CONDUCT SUCH
ARBITRATION.  THE DECISION OF THE ARBITRATOR SHALL BE CONCLUSIVE AND BINDING ON
THE PARTIES.  THE ARBITRATION SHALL BE CONDUCTED IN ATLANTA, GEORGIA OR SUCH
OTHER LOCATION TO WHICH THE PARTIES MAY AGREE.  THE ARBITRATOR SHALL HAVE THE
AUTHORITY TO DETERMINE THE ARBITRABILITY OF ANY CLAIM.  THE PARTIES UNDERSTAND
AND AGREE THAT THE ARBITRATOR SHALL HAVE THE AUTHORITY TO AWARD ANY REMEDY OR
RELIEF


--------------------------------------------------------------------------------



THAT A COURT OF COMPETENT JURISDICTION COULD ORDER OR GRANT, INCLUDING, WITHOUT
LIMITATION, THE ISSUANCE OF PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION.  EXCEPT AS NECESSARY IN COURT PROCEEDINGS TO ENFORCE THIS
ARBITRATION PROVISION OR AN AWARD RENDERED HEREUNDER, OR TO OBTAIN INTERIM
RELIEF, NEITHER A PARTY NOR AN ARBITRATOR MAY DISCLOSE THE EXISTENCE, CONTENT OR
RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY OR HDS (AS APPLICABLE) EXCEPT AS MAY OTHERWISE BE REQUIRED BY LAW.  THE
LOSING PARTY SHALL BEAR THE REASONABLE ATTORNEYS’ FEES AND EXPENSES OF BOTH
PARTIES IN THE EVENT OF ANY DISPUTE GOVERNED BY THIS SECTION 17 OR BY SECTION
10(D), PROVIDED THAT YOU SHALL NOT BE LIABLE FOR THE FEES AND EXPENSES OF THE
COMPANY OR HDS IF THE ARBITRATOR FINDS THAT YOUR OVERALL POSITION WAS NOT
FRIVOLOUS AND WAS ADVANCED IN GOOD FAITH.

18.           Limitation of Actions.  Any arbitration or other claim with
respect to any benefit payable or other matter arising out or relating to this
Agreement must be formally initiated no later than one (1) year after the claim
arises or be forever barred.


19.           ADVICE OF COUNSEL.  YOU ACKNOWLEDGE IN EXECUTING THIS AGREEMENT
THAT YOU HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL AND THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.


TO EVIDENCE AND CONFIRM YOUR AGREEMENT TO ALL THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT, PLEASE EXECUTE AND DATE THE ENCLOSED COPY OF THIS AGREEMENT
IN THE SPACE PROVIDED BELOW.

THE HOME DEPOT, INC.

 

 

 

/s/ Francis S. Blake

 

 

Francis S. Blake

 

Chairman and Chief Executive Officer

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

/s/ Carol B. Tomé

 

 

Carol B. Tomé

 

Vice President and Treasurer

ACCEPTED AND AGREED:

 

 

/s/ Joseph J. DeAngelo

 

May 25, 2007

 

Joseph J. DeAngelo

Date

 


--------------------------------------------------------------------------------